

114 HR 5534 IH: TSA Workforce Flexibility Act
U.S. House of Representatives
2016-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5534IN THE HOUSE OF REPRESENTATIVESJune 20, 2016Ms. Duckworth (for herself, Mr. Gallego, Mr. Murphy of Florida, Mr. Lewis, Mr. Thompson of Mississippi, Mrs. Bustos, Mr. Quigley, Mr. Brendan F. Boyle of Pennsylvania, Mr. Rush, Mr. Smith of Washington, Ms. Wilson of Florida, Mr. Richmond, Mr. Jeffries, Mrs. Kirkpatrick, Ms. Norton, Mrs. Napolitano, Mr. Lynch, Ms. Kelly of Illinois, and Mr. Conyers) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Homeland Security Appropriations Act, 2016 by repealing a limitation on the number of
			 full-time equivalent screeners of the Transportation Security
			 Administration.
	
 1.Short titleThis Act may be cited as the TSA Workforce Flexibility Act. 2. Repeal of limitation on the number of full-time equivalent screeners of the Transportation Security AdministrationThe Homeland Security Appropriations Act, 2016 (division F of Public Law 114–113) is amended under the heading aviation security by striking : Provided further, That none of the funds made available in this Act may be used for any recruiting or hiring of personnel into the Transportation Security Administration that would cause the agency to exceed a staffing level of 45,000 full-time equivalent screeners: Provided further, That the preceding proviso shall not apply to personnel hired as part-time employees.
		